Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2018 and 10/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “one or more blades” in [0015] and “hub” in [0016]. [0015] details the hub as being 16 and not 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0007] details “In one example, A wind turbine meteorological instrument access system” should have the “A” be lowercase instead of uppercase.
[0008], Line 2, details “The mounts structure” which should read “The mount structure”, Line 7 details “whereby the meteorological is moved closer” should read “whereby the meteorological instrument is moved closer”, and Line 8 details “is assessable by a technician” which should be “is accessible by a technician”
[0026], Line 5 reads “be assessable by a technician” should read “be accessible by a technician”
Appropriate correction is required.

Claim Objections
Claims 1-2, 5, 7-10, and 13 are objected to because of the following informalities:  
Claim 1, Line 11 details “from pivoting at hinge wile in the closed position” which is missing antecedence for the hinge and the word while is misspelled. Examiner suggests the phrase should read “from pivoting at the hinge while in the closed position”.  
Claim 2, Line 4 details “when the latch release is pulled” should read “when the pull release is pulled” so that consistent terminology is used.
Claim 5, Line 2 details “the latch release comprises a grip the first location end” which should read “the pull release comprises a grip at the first location end” so that it is clear about 
Claim 7, Line 2 details “the mount structure is pivoted about at the hinge” should read “the mount structure is pivoted about the hinge.”
Claim 8, Lines 2 details “so that the apex of mount structure” should read “so that the apex of the mount structure” to have correct antecedence on the “mount structure.”
Claim 9, Line 2 details “the mount structure pivoted so that the apex of mount structure moves towards” should read “the mount structure pivots so that the apex of the mount structure moves towards” to have correct tense of the verb “pivot” and the correct antecedence on “mount structure.”
Claim 10, Line 8 details “is assessable by a technician” should read “is accessible by a technician.”
Claim 13, Line 7 details “is attached to the pull release” which should read “is attached to a pull release” since this is the first mention of the pull release due to Claim 13 being dependent on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munk-Hansen (US20110123334; #2 in IDS on 10/10/2019).
	In regards to Claim 1, Munk-Hansen teaches “A wind turbine meteorological instrument access system, the wind turbine comprising a nacelle (nacelle n3 – [0033]), which comprises a hub and at least one blade attached to the hub (nacelle n1 with blade connected to hub – Figure 1), the system comprising: a mount structure comprising an apex and a base (bar b3 connected to nacelle n3 and instruments connected at top end (apex) of the bar – Figure 3), a meteorological instrument arranged on the mount structure (bar B3 used to carry instruments INS to measure wind speed or other environmental parameters – [0036], Figure 3); a hinge arranged on the base of the mount (rotational axis rx31 – [0037], Figure 3), the hinge pivotably connecting the mount structure to the nacelle at a first location of the nacelle (rotational axis rx31 connected at base to the nacelle n3 – Figure 3); and a latch securing the mount structure to the nacelle at a second location while in a closed position, wherein the first location is closer to the hub than the second location, and wherein the mount structure is prevented from pivoting at hinge wile in the closed position (instrument bar projects above top side of nacelle if locked in first position, locked close to top side of nacelle in the second position – [0007]; The bar is rotatable about a rotational axis rx31 and is capable of being locked in a first position or second position, with positions pos32, pos31, pos33, and pos34 as options as given in Figure 3. This locking mechanism therefor would be a latch system).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Munk-Hansen in view of Holdener (US20130048400).
In regards to Claim 2, Munk-Hansen in view discloses the claimed invention as discussed above except for “a pull release is connected to the latch and extending toward the first location, the pull release is connected to the latch to actuate a release when the latch release is pulled at a location remote from the latch.”
Holdener teaches “a pull release is connected to the latch and extending toward the first location, the pull release is connected to the latch to actuate a release when the latch release is pulled at a location remote from the latch (operation grasp handle 216 and pull on the latch release, which pulls the release cable and latch trip lever to release latch – [0040).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Munk-Hansen to incorporate the teaching of Holdener to use a latch release system to open the locking mechanism. Doing so would improve access to the system and sensors associated with it.

Claim 3, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “the pull release comprises a rod (latch release contains threaded rod 330 – [0034], Figure 9).”

In regards to Claim 4, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “the pull release comprises a cable (operation grasp handle 216 and pull on the latch release, which pulls the release cable and latch trip lever to release latch – [0040).”

In regards to Claim 5, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “the latch release comprises a grip the first location end (operation grasp handle 216 – [0040], Figure 9).”

In regards to Claim 6, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “the latch uncouples the mount structure (operating mechanism with latch assembly to raise/lower access – [0030]).”

In regards to Claim 7, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Munk-Hansen further teaches “the mount structure is pivoted about at the hinge while in the open position (Bar B3 pivots about rotational axis RX31 – [0038], Figure 3).”

Claim 8, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Munk-Hansen further teaches “the mount structure pivots about the hinge so that the apex of mount structure moves towards the hub in the open position (bar b3 connected to nacelle n3 and pivots about Rx31 - Figure 3; instrument bar projects above top side of nacelle if locked in first position, locked close to top side of nacelle in the second position – [0007]).”

In regards to Claim 9, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Munk-Hansen further teaches “the mount structure pivoted so that the apex of mount structure moves towards the nacelle in the open position (bar b3 connected to nacelle n3 and pivots about Rx31 - Figure 3; instrument bar projects above top side of nacelle if locked in first position, locked close to top side of nacelle in the second position – [0007]).”

In regards to Claim 10, Munk-Hansen teaches “A method of accessing a wind turbine meteorological instrument, the wind turbine comprising a nacelle (nacelle n3 – [0033]; nacelle n1 – [0021] Figure 1) and a mount structure , the mounts structure attached to a rear end region of the nacelle (bar b3 connected to nacelle n3 and instruments connected at top end (apex) of the bar – Figure 3) and comprising the meteorological instrument (bar B3 used to carry instruments INS to measure wind speed or other environmental parameters – [0036], Figure 3), the nacelle comprises a hub and at least one blade attached to the hub (nacelle n1 with blade connected to it – Figure 1), the method comprising: secures the mount structure to the nacelle (instrument bar projects above top side of nacelle if locked in first position, locked close to top side of nacelle in the second position – [0007]); and pivoting the mount structure towards the front region of the wind turbine, whereby the meteorological is moved closer to the nacelle and is assessable by a technician (bar b3 connected to nacelle n3 and pivots about Rx31 - Figure 3; In POS21 it is close to opening OP which allows repair work of the instruments – [0025], Figure 3).”
Munk-Hansen does not teach “pulling a pull release which actuates a release of a latch, the pull release is arranged on the mount structure.”
	Holdener teaches “pulling a pull release which actuates a release of a latch, the pull release is arranged on the mount structure (operation grasp handle 216 and pull on the latch release, which pulls the release cable and latch trip lever to release latch – [0040).”	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Munk-Hansen to incorporate the teaching of Holdener to use a latch release system to open the locking mechanism. Doing so would improve access to the system and sensors associated with it.

In regards to Claim 11, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “the pulling is in a direction of the front region (operation pulls upward on latch release – [0040]; While Holdener teaches pulling upward, installation of the latch release could be installed in any orientation to allow the pulling to be in any direction since the structure of the latch release uses a cable and trip lever to release latch rotors).”

Claim 12, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “the pulling is in a location remote from the latch (operation grasp handle 216 and pull on the latch release, which pulls the release cable and latch trip lever to release latch – [0040]).”

9””In regards to Claim 13, Munk-Hansen in view of Holdener discloses the claimed invention as discussed above and Holdener further teaches “attaching a first latch section of the latch (latch mechanism – [0039], Figure 10) and attaching a second latch section of the latch to the mount structure (latch mechanism with striker arm 240 and plate 238 attached to mount structure – [0031], Figure 6), the second latch section aligned with the first latch section to engage therewith (latch mechanism with handle, push arm, striker arm, bracket plates – [0039], Figure 10), wherein one of the latch sections is attached to the pull release (operation grasp handle 216 and pull on the latch release, which pulls the release cable and latch trip lever to release latch – [0040).”
Munk-Hansen in view of Holdener does not teach “a method of retrofitting a mount structure: comprising removing the bolts connecting the mount structure to the nacelle.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to retrofit a mounting structure by removing bolts and replacing with latches. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” – MPEP2113. Since the structure taught by Munk-Hansen produces substantially the same result as the claimed invention and it is obvious to a person of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863